DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witte (DE 102014112031).  Regarding claim 1, Witte teaches a seat lock device (1; see Figure 1) provided on a seatback configured to be folded (see paragraph [0002]), the seat lock device comprising: a lock device (rotary latch, 11) configured to be shifted into a lock state (Figure 1) where the lock device catches a striker that is installed on a vehicle body (see paragraph [0027]), an unlock state (Figure 2) where the lock device is able to release the catching of the striker (see paragraph [0023]), and a free state (Figure 3) where the lock device releases the catching of the striker (see paragraph [0024]); an unlock device (3, unlocking element) disposed on the seatback at a location different from the lock device (see Figure 1), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte (DE 102014112031) in view of Iwasa et al. (US 2015/0300060).  Regarding claim 2, it is described above what is disclose by Witte.  However, the reference does not distinctly disclose wherein the lock device is disposed at a side portion of the seatback, wherein the unlock device is disposed at an upper end portion of the seatback, wherein the case comprises at least one first fixing portion to be fixed to the side portion of the seatback and at least one second fixing portion to be fixed to the upper end portion of the seatback, and wherein a fixing direction of the first fixing portion with respect to the seatback and a fixing direction of the second fixing portion with respect to the seatback intersect each other.
Iwasa, in a similar field of endeavor, teaches a seat lock device for a seatback in a vehicle where a lock device (11) is disposed at a side portion of a seatback, wherein an unlock device (20) is disposed at an upper end portion of the seatback (see Figure 1), wherein a case (24) comprises at least one first fixing portion (50) to be fixed to the side portion of the seatback and at least one second fixing portion (25) to be fixed to the upper end portion of the seatback (see paragraph [0041] and Figure 8), and wherein a fixing direction of the first fixing portion with respect to the seatback and a fixing direction of the second fixing portion with respect to the seatback intersect each other (see Figure 8).  It would have been obvious to one having ordinary skill in the art to modify the location in which the lock device of Witte was placed to be within a side portion of the seat (as in Witte) since 1) it is well known in the art to locate a lock device in such a position and 2) in order to make it easier for a user to access when entering/leaving a vehicle (see paragraph [0001] of Witte).



Regarding claim 4, Witte further teaches wherein the unlock device (3) further comprises an indicator member (5, 30) supported on the case (15, see paragraph [0028]) to be translational in the up-down direction of the seatback (see Figures 1-2), wherein in a case when the lock device is in the lock state, the indicator member is disposed in a storage position where the indicator member is stored (see Figure 1), wherein in a case the lock device is in the unlock state or the free state, the indicator member is disposed further upwards of the seatback than the stored position (see Figure 2), and wherein an outer circumferential surface of the indicator member configures a warning indication surface (30), the warning indication surface extending over an entire circumference of the outer circumferential surface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636